Citation Nr: 1623507	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10 23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to inservice exposure to herbicides and asbestos.

2. Entitlement to service connection for polycythemia, to include as secondary to inservice exposure to asbestos.

3. Entitlement to service connection for residuals of frostbite of the left upper extremity.

4. Entitlement to service connection for residuals of frostbite of the right upper extremity.

5. Entitlement to service connection for residuals of frostbite of the left lower extremity.

6. Entitlement to service connection for residuals of frostbite of the right lower extremity.

7. Entitlement to service connection for degenerative disc disease of the lumbar spine.

8. Entitlement to service connection for a right knee disability.

9. Entitlement to service connection for a left knee disability.

10. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2013 the Veteran testified at a hearing before the undersigned.  A transcript of this hearing has been added to the record.

In November 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was not exposed to Agent Orange in service.

2. The Veteran's prostate cancer is not etiologically related to service.

3. The Veteran's polycythemia is not etiologically related to service.

4. The Veteran does not have residuals of frostbite on his upper or lower extremities.

5. The Veteran's back disability did not onset in service or within one year of service discharge and is not etiologically related to service.

6. The Veteran does not have a right knee disability.

7. The Veteran's left knee disability did not onset in service or within one year of service discharge and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for polycythemia have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for residuals of frostbite of the upper and/or lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5. The criteria for service connection for a right and/or left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prostate Cancer

The Veteran contends he was exposed to Agent Orange in service and as a result contracted prostate cancer.

Prostate cancer is among the diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War that will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1), 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who, during active military, naval, or air service, served in Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The Veteran has not reported, and his service records do not show, service in Vietnam, therefore there is no presumption of exposure to Agent Orange.  However, the Veteran testified that when he was stationed in Iceland at the time of the Vietnam War he would fly between there and Maine in the back of an empty cargo C-130.  He stated that the plane smelled and all the people traveling in the cargo area would get sick afterward.  He stated that a 1st Class Petty Officer who had been in Vietnam who was flying with him one time stated that the plane had carried Agent Orange.

The Board does not doubt the Veteran's recollection of events related to his travel, but cannot find there is sufficient competent evidence to show that the Veteran was actually exposed to Agent Orange in service.  The Board is unaware as to what qualifications, if any, the 1st Class Petty Officer described by the Veteran had to identify Agent Orange residue or what knowledge he possessed to know that the specific plane the Veteran was in was used to transport Agent Orange and that that Agent Orange had contaminated the cargo area.  While the cargo area of the plane the Veteran flew in may have had an aroma and planes were certainly used to transport Agent Orange, there is no competent evidence in this case that the specific plane the Veteran was in exposed him to Agent Orange.  The Veteran himself has not contended first-hand knowledge of that fact, but has only reported the statement of the unidentified 1st Class Petty Officer.  There is no other evidence of record suggesting exposure to Agent Orange in service, including from his reported C-130 flights.

As a preponderance of the evidence is against finding exposure to Agent Orange, the benefit of the doubt doctrine does not apply.  Therefore, presumptive service connection for prostate cancer based on exposure to Agent Orange is not for application.  There is further no evidence to support that the Veteran's prostate cancer, which was diagnosed in 2008, began in service or was otherwise caused by his service.  Therefore, the claim is denied.

Polycythemia

The Veteran contends that his diagnosed polycythemia is a result of his exposure to asbestos in service.

The Veteran testified that when he was stationed in Iceland he lived in a hut for almost two years that used asbestos insulation that was not covered and would come off when the door was slammed.  He also stated that as a reservist he served aboard the U.S.S. Woodson and Howard D. Crow for three weeks at a time, working in the sonar room.  He stated that he could see particulate flying about the room.  The Veteran reported no doctor has ever told him his polycythemia is related to asbestos exposure, but he believes it is based on his conversations with other patients in the oncology department.

The Veteran testified at his Board hearing that his symptoms began in earnest in 1971 with bad headaches, blurry eyesight, and lethargy.  He reported he underwent treatment with a private doctor who periodically removed blood, and then beginning in 1979 for approximately the next decade he donated blood monthly.  When he quit regularly donating blood he reported the problem returned.

The Veteran underwent a VA examination in February 2015.  He reported that he did not recall having problems in service but did have problems within six months of his discharge.  The examiner stated that it would be speculation to say that the Veteran's condition began in the service since all records show he wasn't treated or diagnosed until after service and even the Veteran stated he did not recall having a problem until after service.  The examiner further opined that there is no objective evidence that the condition was caused by service.  The examiner cited a Mayo Clinic discussion of the condition which states that it is not clear what causes the mutations seen in polycythemia vera but that researches believe it is acquired rather than inherited and the risk increases with age and is more common over the age of 60.

Even if the Board were to find the Veteran had asbestos exposure in service, the evidence does not support that his polycythemia was caused by asbestos exposure.  The Board does not doubt the sincerity of the Veteran's belief of a causal connection, but the most competent and probative medical evidence does not support a connection.  Specifically, the Veteran has at best suggested anecdotally that he has encountered other patients with the condition who also served on ships that contained asbestos.  The Veteran himself has agreed that no doctor has ever told him there is a connection between polycythemia and asbestos.  The VA examiner who reviewed the Veteran's file in 2015 stated that it is unknown what causes the condition and found no objective evidence connecting the condition to the Veteran's service.  Although the examiner did not specifically note asbestos exposure as a condition of the Veteran's service, the examiner explained that the cause is unknown.  The Board finds the Veteran's own testimony as to a causal connection to have little probative value as he does not have the education, training, or experience to opine as to the etiology of such a condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Thus, the Board finds a preponderance of the evidence is against finding a causal connection between the Veteran's service, to include his claimed asbestos exposure, and his polycythemia.
 
The Veteran's representative has argued that the condition should be service connected as it developed within one year of the Veteran's separation from service.  Service connection may be established on a presumptive basis for certain chronic diseases, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be granted under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Polycythemia is not among the list of chronic diseases under 38 C.F.R. § 3.309(a), therefore presumptive service connection on this basis does not apply even if the Board were to find that the Veteran's polycythemia manifest within a year of his separation from service.

Finally, the evidence does not support that the Veteran's polycythemia had its onset in service.  The Veteran himself has not testified to having symptoms of the condition in service nor do his service treatment records reflect any such complaints or diagnosis of the condition.  The Veteran has testified he first was diagnosed with the condition in the 1970s by a private doctor.  The earliest VA treatment record discussing the condition is from 2002 and indicates that the Veteran reported an onset of intermittent loss of vision beginning in 1992.

As a preponderance of the evidence is against finding that the Veteran's polycythemia onset in service or was caused by his service, to include his claimed asbestos exposure, the benefit of the doubt doctrine does not apply, and his claim must be denied.

Frostbite

The Veteran contends he experienced frostbite in his upper and lower extremities while stationed in Iceland.

The Veteran testified at his Board hearing that in the winter of 1968 he went up on an antenna to install insulators.  He stated that he was not wearing insulated boots and spent four and a half hours about 180 feet up in the air with the wind blowing snow.  When he got down he said a corpsman cut his boots off of him and told him he had frostbite.  Since then, the Veteran reported that he has gotten blisters on his feet.

The Veteran's service medical records do not include any reports of frostbite or cold injury.  His skin and upper and lower extremities were noted normal on his March 1968 separation examination.

At an April 2009 VA examination the examiner noted the Veteran had erythematous peeling skin with satellite lesions on his feet but no other rashes, lesions, or ulcers.  The Veteran reported having frostbite on his feet in service.

The Veteran underwent another VA examination in August 2010.  He told the examiner he was often in a cold and wet environment in service.  The Veteran reported the palms of his hands get flaky and the skin sheds and he gets blisters on his feet.  He also reported pain, tingling, weakness, numbness, and paleness in his feet; tingling in his hands and weakness in his left hand, as well as recurrent fungal infections in both his hands and feet. The examiner stated that while the Veteran subjectively described probable cold exposure conditions of his hands and feet, he did not give appropriate descriptions of frostbite or freezing.

The Veteran underwent another VA examination in July 2012.  No symptoms were noted with respect to the Veteran's upper extremities, but he reported pain and numbness in both feet.  The examiner opined that the Veteran did not have any residuals of frostbite or cold injury.  The examiner stated that the Veteran's subjective complaints did not correlate to the objective clinical findings.  The examiner noted that the Veteran's service treatment records do not note frostbite or cold injury and he has no history of loss of tissue, infection, loss of digits, or skin grafting as a result of cold injury.

The Board acknowledges the Veteran's service in Iceland, including during the cold of winter.  However, the Board finds that the evidence does not support that the Veteran currently has residuals of a cold injury incurred in service.  The August 2010 VA examiner opined that the Veteran's description of his exposure to cold in service did not sound like a description of frostbite.  The July 2012 VA examiner opined that the Veteran did not have residuals of frostbite or cold injury.

The Board acknowledges the opinion of the Veteran himself that he has current residuals of a cold injury in service, but finds that the Veteran does not have the education, training, or experience to competently opine.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  While he is certainly competent to report exposure to cold and readily observable symptoms such as blisters on his feet, he is not competent to diagnose residuals of frostbite, which requires not only an accurate diagnosis of frostbite at the time of cold exposure but also connecting current symptoms to the past injury from many years prior.  See Kahana, 24 Vet. App. at 438.  The most competent medical evidence, that of the VA examiners, is that the Veteran's complained of hand and foot symptoms are not residuals of a cold injury. 

The Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Back and Knees

The Veteran contends he incurred back and knee injuries during service for which he should be granted service connection.

In addition to direct service connection as described above, service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 718 F.3d 1331.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

The Veteran testified at his Board hearing that he injured his back and knees falling from poles in service.  He stated that the first time he fell he was on a platform about 38 feet from the ground, on which there was four to six feet of snow.  He stated that a gust of wind caught his parka and blew him onto the ground.  He stated that he felt pain in his tailbone and back and spent two weeks lying in bed after a corpsman found he had no broken bones and prescribed him painkillers.  The second time he fell he said he was climbing down a 25 foot pole when a chunk of rotted wood came off the pole.  He reported he landed on his back and was again seen by the corpsman who prescribed painkillers.  In a third fall he reported he fell off of another antenna platform and his left knee and then bounced down a hill and hit his right knee.

In addition to his reported falls, at his August 2010 VA examination the Veteran also reported once using his tool belt to slide down a guide wire and hitting his back on a concrete wall.

A fellow serviceman submitted a statement in which he recalled the Veteran falling from an antenna pole in the summer of 1966.  He stated that the Veteran was bedridden for a time with a back and knee injury.  Both the Veteran and the serviceman who served with him reported that treatment at the naval hospital required a plane ride and weather sometimes prevented the planes from flying.  The Veteran stated that by the time a plane would have been able to fly him to the hospital he was feeling better.

	Back

A 2009 VA treatment record reflects that the Veteran sought treatment for back pain that had onset a month prior.  He reported prior low back pain when clearing debris from a storm and reported that years ago he had been bedridden for a week or two with back pain.  A 2002 VA treatment record from when the Veteran sought treatment at the VA as a new patient reflects a number of complaints but does not include any mention of back pain.

On VA examination in April 2009 the Veteran was diagnosed with lumbar spine strain/sprain with sciatica into the right hip.  X-rays taken in 2009 and 2010 of the lumbar spine were unremarkable. 

The Veteran underwent another VA examination in July 2012.  The examiner diagnosed degenerative disc disease, citing imaging done in April 2012, and opined that the condition was less likely than not incurred in or caused by service.  The examiner attributed the condition to the Veteran's age, normal wear and tear on spinal discs, smoking, deconditioning, and being overweight.  The examiner noted that the Veteran's service treatment records do not note a lumbar spine condition.

As degenerative disc disease was first shown on x-ray in 2012 with earlier x-rays being negative for the condition, a preponderance of the evidence is against finding that the condition manifest to a compensable degree within a year of the Veteran's separation from service.  Further, the evidence, including the Veteran's own statements indicating a resolution of back pain with later flare-ups, do not show a continuity of symptomatology since service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.309 or 3.303(b).

The evidence further is against finding that the Veteran's current back condition was caused by his service, to include his reported falls.  The Board finds the Veteran's report of in-service falls to be competent and credible and corroborated by the statement from the fellow service member.  However, the most competent medical evidence does not support that his current back disability is a result of those in-service incidents.

While the Veteran himself has opined there is a relationship, the 2012 VA examiner opined that the Veteran's degenerative disc disease was less likely than not caused by service.

The Veteran is competent to state what symptoms he feels, such as back pain; however, the etiology of degenerative disc disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to diagnosis degenerative disc disease or opine as to the etiology of this condition.  See Kahana, 24 Vet. App. at 438; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Degenerative disc disease is a condition involving an internal and unseen process typically diagnosed by medical imaging.  The etiology of the condition in this case is additionally complicated by the more than four decades between the Veteran's separation from service and his diagnosis of degenerative disc disease.  Accordingly, the Veteran's lay statements as to etiology are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The opinion of the VA examiner, who conducted an examination and considered the Veteran's history, including his in-service falls as he reported them, and his medical records, weighs against finding service connection.  The Board finds the opinion has significant probative value.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

	Knees

A 2002 VA treatment record reflects that the Veteran reported pain in his knees after slipping and falling a month prior.

A July 2010 x-ray of the right knee showed mild narrowing of the lateral aspect of the patellofemoral compartment but was otherwise unremarkable.  A July 2010 x-ray of the left knee showed mild degenerative joint disease of the lateral aspect of the patellofemoral joint with mild marginal osteophyte formation.

The Veteran underwent a VA examination in July 2012.  The examiner opined that it is less likely than not that the Veteran has a bilateral knee condition that was incurred in or caused by service.  The examiner attributed the Veteran's left knee degenerative joint disease to the Veteran's age, normal wear and tear on the joints, smoking, deconditioning, and being overweight.  The examiner noted that the Veteran's service treatment records do not note a knee injury.

With respect to the Veteran's claim for service connection for a right knee disability, the Board finds that the evidence does not support that the Veteran has a disability that can be service connected.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, the Veteran has reported knee pain but the record does not indicate, and the Veteran has not reported, that he has been diagnosed with a right knee disability.  Rather, on VA examination in 2010 and 2012 no right knee disability was found.  Notably, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

With respect to the Veteran's claim for service connection for a left knee disability, a preponderance of the evidence is against finding that his left knee degenerative joint disease arose within a year of the Veteran's separation from service.   The condition was first shown on x-ray in 2010, four decades after service.  Further, the evidence does not suggest a continuity of symptomatology since service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.309 or 3.303(b).

The evidence further is against finding that the Veteran's left knee degenerative joint disease was caused by his service, to include his reported falls.  The Board finds the Veteran's report of in-service falls to be competent and credible and corroborated by the statement from the fellow service member.  However, the most competent medical evidence does not support that his current knee disability is a result of those in-service incidents.

While the Veteran himself has opined there is a relationship, the 2012 VA examiner opined that the Veteran's left knee degenerative joint disease was less likely than not caused by service.

The Veteran is competent to state what symptoms he feels, such as knee pain; however, the etiology of degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to diagnosis degenerative joint disease or opine as to the etiology of this condition.  See Kahana, 24 Vet. App. at 438; Colantonio, 606 F.3d at 1382.  Degenerative joint disease is a condition involving an internal and unseen process typically diagnosed by medical imaging.  The etiology of the condition in this case is additionally complicated by the more than four decades between the Veteran's separation from service and his diagnosis.  Accordingly, the Veteran's lay statements as to etiology are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The opinion of the VA examiner, who conducted an examination and considered the Veteran's history, including his in-service falls as as he reported them, and his medical records, weighs against finding service connection.  The Board finds the opinion has significant probative value.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in May 2009 and June 2010, prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the Board hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his claimed cold injury, back, and knee disabilities in August 2010 and July 2012 and in connection with his claimed polycythemia in February 2015.  The examiners,  medical professionals, obtained an accurate history and listened to the Veteran's assertions.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for prostate cancer is denied.

Service connection for polycythemia is denied.

Service connection for residuals of frostbite of the left upper extremity is denied.

Service connection for residuals of frostbite of the right upper extremity is denied.

Service connection for residuals of frostbite of the left lower extremity is denied.

Service connection for residuals of frostbite of the right lower extremity is denied.

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

In March 2015, the Veteran filed a notice of disagreement with the AOJ's February 2015 decision denying service connection for PTSD.  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is required for the AOJ to issue a SOC with respect to the issue. 

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claim for entitlement to service connection for PTSD.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


